Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed February 26, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 27, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evanchuk (4,472,020).
Regarding claim 1, Evanchuk discloses a waveguide structure (see Fig. 10) comprising non-planar structures comprising a core layer comprising: a first horizontal section (62) extending in a planar direction and which is structured to receive and propagate an optical wave in the planar direction; a first vertical section (64) extending in a non-planar direction and having a first end connected to receive the optical wave from the first horizontal section, the first vertical section being structured to propagate the optical wave in the non-planar direction; a second horizontal section (66) extending in the planar direction and having a first end connected to a second end of the first vertical section, the second horizontal section being structured to propagate the optical wave in the planar direction; a second vertical section (65) extending in the non-planar direction and having a first end connected to a second end of the second horizontal section, the second vertical section being structured to propagate the optical wave in the non-planar direction; and a third horizontal section (63) extending in the planar direction and connected to a second end of the second vertical section, the third horizontal section being structured to propagate the optical wave in the planar direction, wherein the core layer is composed of a first material (see abstract); and wherein each of the first, second and third horizontal sections and each of the first and second vertical sections are straight lines, and wherein each of the first, second and third horizontal sections is configured to propagate the optical wave through the first, second and third horizontal sections in a same direction in Fig. 10.

Regarding claim 29, Evanchuk discloses the first vertical section and the second vertical section have the same length in Fig. 10.
Regarding claim 32, Evanchuk discloses the angles between any of the horizontal sections and the vertical sections to be about 90 degrees, forming rectilinear shaped optical paths to traverse said horizontal and vertical sections in Fig. 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 21-26, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Evanchuk (4,472,020).
Regarding claims 2-6, Evanchuk further discloses a second material (61) under the first core material and a third material (68) formed over the core material, wherein the third material has a refractive index less than the first refractive index in the abstract and column 6, lines 35-47.  Evanchuk teaches the claimed invention except for specifically stating the refractive index of the second and third material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed refractive indexes in order to better confine the light within the core layer, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the first material from air, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Evanchuk discloses the core layer and the third material provide an angled path for propagation of an optical wave in Fig. 10.

Regarding claims 21-26, Evanchuk further discloses the non-planar waveguide structures formed as part of an opto-electronic micro package in column 3, lines 33-51.  Evanchuk teaches the claimed invention except for specifically stating the non-planar waveguide structures integrated onto a back side of an electronic device.  However, various types of electronic devices are commonly integrated with optical waveguide devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use the non-planar waveguide structures with an electronic device including a CMOS circuit with backend of the line (BEOL) devices in order to use the optical device in a wider range of applications.  Further, electronic devices are known to include wiring structures surrounded by an insulator layer, and one having ordinary skill in the art would find it obvious to form a cladding layer between the non-planar waveguide structures and the insulator layer in order to separate the layers and to better confine the light within the optical waveguides.
Regarding claims 28, 30 and 31, Evanchuk teaches the claimed invention except for specifically stating the length of the vertical sections.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to increase the length of the vertical sections, such that the length of the first vertical section is greater than the length of the first horizontal section and the length of the first and second vertical sections is greater than a length of any of the first, second and third horizontal sections in order to situate the second horizontal section at a greater height, allowing for 


Response to Arguments
Applicant's arguments, see pages 7-10, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 24, 2021